COBB, Judge.
Harie Vertrain Sims, Jr., entered a guilty plea to the offense of promoting prison contraband in the first degree. Pursuant to an agreement reached between Sims and the State, the trial court orally sentenced Sims in open court to 15 years in prison. The sentence was split and he was ordered to serve one year, and the remainder of the sentence on probation. This sentence was to run consecutively to a sentence Sims was then serving. R. 5. The trial court’s written sentencing order reflects that Sims was sentenced as a habitual felony offender to 15 years in prison, that sentence to be served consecutively to a previous sentence imposed in Jefferson County case no. CC-89-4387. C.R. 6. The written order does not indicate that Sims’s sentence was split, nor does it mention probation.
Sims contends on appeal that his case should be remanded to the trial court with instructions for the trial court to amend its written sentencing order to reflect the sentence agreed to and imposed at his guilty plea hearing.
The State concedes on appeal that the discrepancy between the written and oral sentencing orders requires that this case be remanded to the St. Clair County Circuit Court for clarification of Sims’s sentence. We agree. “[T]he sentence pronounced by the trial court should be accurately reflected in the court’s case action summary.” Casey v. State, 740 So.2d 1136 (Ala.Cr.App.1998).
“When a discrepancy exists between the sentence imposed during the sentencing hearing and the sentence set out in the sentencing order, there is no harm to the appellant if the error is corrected by the trial court. Hudson v. State, 623 So.2d 387 (Ala.Cr.App.1993).”
*1118L.K.B. v. State, 710 So.2d 530, 530 (Ala.Cr.App.1997).
Therefore, this cause is due to be, and it is hereby, remanded to the trial court for clarification of the appellant’s sentence. A return should be filed with this Court within 35 days after the release of this opinion.
REMANDED FOR CLARIFICATION OF SENTENCE. 
LONG, P.J., and McMILLAN, BASCHAB, and FRY, JJ., concur.